AMENDED AND RESTATED

MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT,

FINANCING STATEMENT AND ASSIGNMENT OF PRODUCTION FROM PETROL OIL AND GAS, INC.,
AS MORTGAGOR (“PETROL”),

NEODESHA PIPELINE, INC., AS MORTGAGOR (“NEODESHA”)

AND COAL CREEK PIPELINE INC., AS MORTGAGOR (“COAL CREEK”)

(PETROL, NEODESHA AND COAL CREEK, COLLECTIVELY, “MORTGAGORS”)

TO LAURUS MASTER FUND, LTD., AS MORTGAGEE

DATED: OCTOBER 31, 2005

THIS MORTGAGE IS, AMONG OTHER THINGS, A FINANCING STATEMENT UNDER THE UNIFORM
COMMERCIAL CODE COVERING MINERALS, AS-EXTRACTED COLLATERAL AND THE LIKE
(INCLUDING OIL AND GAS), ACCOUNTS RESULTING FROM THE SALE OF MINERALS, AS
EXTRACTED COLLATERAL AND THE LIKE (INCLUDING OIL AND GAS), AND GOODS WHICH ARE,
OR ARE TO BECOME, FIXTURES ON THE REAL/UNMOVABLE PROPERTY HEREIN DESCRIBED. THE
OIL AND GAS INTERESTS OR ACCOUNTS INCLUDED IN THE MORTGAGED PROPERTY WILL BE
FINANCED AT THE WELLHEADS LOCATED ON THE REAL/UNMOVABLE PROPERTY DESCRIBED IN
EXHIBIT A ATTACHED HERETO. THIS MORTGAGE IS TO BE RECORDED IN THE REAL ESTATE OR
COMPARABLE RECORDS OF THE COUNTY OR PARISH RECORDER OF EACH COUNTY OR PARISH IN
EACH STATE IN WHICH IS SITUATED ANY OF THE COLLATERAL COVERED HEREBY. THE
REAL/UNMOVABLE PROPERTY SUBJECT HERETO IS DESCRIBED IN EXHIBIT A ATTACHED
HERETO.

THIS MORTGAGE CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

MORTGAGORS OWN A RECORD INTEREST IN THE MORTGAGED PROPERTY.

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE, WHERE
PERMITTED BY LAW, MAY ALLOW MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT
WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGORS UNDER
THIS MORTGAGE.

EMPLOYER IDENTIFICATION NUMBER OF PETROL: 90-0066187

EMPLOYER IDENTIFICATION NUMBER OF NEODESHA: 20-2746356

EMPLOYER IDENTIFICATION NUMBER OF COAL CREEK: 20-3684935

ORGANIZATIONAL IDENTIFICATION NUMBER OF PETROL: NVC5970-2000

ORGANIZATIONAL IDENTIFICATION NUMBER OF NEODESHA: NVC35767-04

ORGANIZATIONAL IDENTIFICATION NUMBER OF COAL CREEK: NVE0691432005-5

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT,

FINANCING STATEMENT AND ASSIGNMENT OF PRODUCTION

THIS MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND
ASSIGNMENT OF PRODUCTION (this “Mortgage”) is from PETROL OIL AND GAS, INC., a
Nevada corporation, as Mortgagor (“Petrol”), Neodesha Pipeline, Inc., a Nevada
corporation, as Mortgagor (“Neodesha”) and Coal Creek Pipeline, Inc., a Nevada
corporation, as Mortgagor (“Coal Creek” together with Petrol and Neodesha, each
a “Mortgagor” and collectively, “Mortgagors”), to LAURUS MASTER FUND, LTD., a
Cayman Islands company (“Mortgagee”), or, alternatively, to N/A as Trustee
(“Trustee”) for the benefit of Mortgagee. The addresses of Mortgagors and
Mortgagee are set forth in Section 7.14 hereof.

RECITALS.:

WHEREAS, Petrol entered into a Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production dated November 3, 2004 in favor
of Mortgagee (the “Original Mortgage”).

WHEREAS, in order to secure the Secured Indebtedness (defined below), each
Mortgagor has agreed to execute and deliver this Mortgage pursuant to which,
among other things, the Mortgaged Property (defined below) is granted and
assigned by such Mortgagor to Mortgagee to further secure the Secured
Indebtedness (defined below).

NOW, THEREFORE, in consideration of the sum of $10.00 and other good and
valuable consideration, in hand paid by Mortgagee, the receipt and adequacy of
which are hereby acknowledged and confessed by each Mortgagor, each Mortgagor
hereby agrees as follows:

ARTICLE I

DEFINITIONS

1.1          Certain Defined Terms. For all purposes of this Mortgage, unless
the context otherwise requires:

“Accounts and Contract Rights” shall mean all accounts (including accounts in
the form of joint interest billings under applicable operating agreements),
contract rights and general intangibles of each Mortgagor now or hereafter
existing, or hereafter acquired by, or on behalf of, such Mortgagor, or such
Mortgagor’s successors in interest, relating to or arising from the ownership,
operation and development of the Mortgaged Property and to the production,
processing, treating, sale, purchase, exchange or transportation of Hydrocarbons
(defined below) produced or to be produced from or attributable to the Mortgaged
Property or any units or pooled interest units in which all or a portion of the
Mortgaged Property forms a part, together with all accounts and proceeds
accruing to each Mortgagor attributable to the sale of Hydrocarbons produced
from the Mortgaged Property or any units or pooled interest units in which all
or a portion of the Mortgaged Property forms a part.

“Article” shall mean and refer to an Article of this Mortgage, unless
specifically indicated otherwise.

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

“Code” shall mean the Uniform Commercial Code in effect in each of the
jurisdictions where the Mortgaged Property or a portion thereof is situated.

“Credit Agreements” shall mean, collectively, each Securities Purchase Agreement
and the other Related Agreements as defined therein, and “Credit Agreement”
shall mean any one of the foregoing.

“Effective Date” shall mean November 3, 2004.

“Event of Default” shall mean the occurrence of any breach by any Mortgagor of
any term or provision of this Mortgage or the occurrence of any Event of Default
under and as defined in the applicable Credit Agreement.

“Exhibit A” shall mean, unless specifically indicated otherwise, Exhibit A
attached hereto and incorporated herein by reference for all purposes.

“Gas Balancing Agreement” means any agreement or arrangement whereby any
Mortgagor, or any other party having an interest in any Hydrocarbons to be
produced from Mineral Interests in which any Mortgagor owns an interest, has a
right or an obligation to take more or less than its proportionate share of
production therefrom.

“Guaranties” shall mean, collectively, each Guaranty dated as of the date hereof
executed by any Mortgagor in favor of Mortgagee pursuant to which such Mortgagor
guaranteed all debts, liabilities and obligations of Petrol to Mortgagee, as the
same may be amended, modified and supplemented from time to time.

“Guaranty Agreements” shall mean, collectively, the Guaranties and all the other
documents, instruments and agreements executed in connection therewith, as each
of the same may be amended, modified and supplemented from time to time.

“Guaranty Obligations” shall mean all present and future indebtednesses of each
Mortgagor arising pursuant to any Guaranty Agreement.

“Hydrocarbons” shall mean oil, gas, coalbed methane gas, casinghead gas, drip
gasolines, natural gasoline, condensate, distillate, as-extracted collateral and
all other liquid or gaseous hydrocarbons produced or to be produced in
conjunction therewith, and all products, byproducts and all other substances
derived therefrom or the processing thereof, and all other minerals and
substances, including, but not limited to, sulphur, lignite, coal, uranium,
thorium, iron, geothermal steam, water, carbon dioxide, helium and any and all
other minerals, ores, or substances of value and the products and proceeds
therefrom, including, without limitation, all gas resulting from the in-situ
combustion of coal or lignite.

“Lands” shall mean the lands described in Exhibit A and shall include any lands,
the description of which is contained in Exhibit A or incorporated in Exhibit A
by reference to another instrument or document, including, without limitation,
all lands described in the Oil and Gas Leases listed on Exhibit A hereto, and
shall also include any lands now or hereafter unitized, pooled, spaced or
otherwise combined, whether by statute, order, agreement, declaration or
otherwise, with lands the description of which is contained in Exhibit A or is
incorporated in Exhibit A by reference.

 

 

2

 

 

 

 


--------------------------------------------------------------------------------



 

“Lien” shall mean any mortgage, deed of trust, collateral assignment, lien,
pledge, charge, security interest or other encumbrance.

“Loans” shall mean collectively, all amounts advanced by the Mortgagee to each
Mortgagor under the Note and the Credit Agreements.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
assets, liabilities, financial condition, results of operations or prospects of
any Mortgagor, (b) the right or ability of any Mortgagor to fully, completely
and timely perform its obligations under the Credit Agreements, or (c) the
validity or enforceability of any Credit Agreement against any Mortgagor, or the
rights or remedies of Mortgagee thereunder.

“Mortgaged Property” shall have the meaning stated in Article 2 of this
Mortgage.

“Net Revenue Interest” shall mean each Mortgagor’s share of all Hydrocarbons
produced from the Lands, after deducting the appropriate proportionate part of
all lessors’ royalties, overriding royalties, production payments and other
payments out of or measured by production which burden such Mortgagor’s share of
all such production, subject to non-consent provisions contained in joint
operating agreements.

“Note” shall have the meaning set forth in the Credit Agreements.

“Obligations” shall mean all present and future indebtedness, obligations and
liabilities (including, without limitation all Guaranty Obligations), and all
renewals, refinancings and extensions thereof, or any part thereof, of each
Mortgagor to Mortgagee arising pursuant to any of the Credit Agreements, or
arising pursuant to any commodity, interest rate, currency or other swap,
option, collar, futures contract or other contract pursuant to which a Person
hedges risks related to commodity prices, interest rates, currency exchange
rates, securities prices or financial market conditions and any other commodity
price hedging agreements by and between any Mortgagor and Mortgagee and all
interest accrued on any of the foregoing, and reasonable costs, expenses, and
attorneys’ fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligations and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several or joint and
several.

“October 2004 Securities Purchase Agreement” shall mean the Securities Purchase
Agreement dated as of October 28, 2004 between Petrol and Mortgagee, as amended,
modified and supplemented from time to time.

“October 2005 Securities Purchase Agreement” shall mean the Securities Purchase
Agreement dated as of the date hereof between Petrol and Mortgagee, as amended,
modified and supplemented from time to time.

“Oil and Gas Leases” shall mean oil, gas and mineral leases, oil and gas leases,
oil leases, gas leases, other mineral leases, subleases, top leases, any rights
resulting in an ownership interest in Hydrocarbons and all operating rights
relating to any of the foregoing (whether operated by virtue of such leases, or
assignments

 

 

3

 

 

 

 


--------------------------------------------------------------------------------



 

or applicable operating agreements), and all other interests pertaining to any
of the foregoing, including, without limitation, all royalty and overriding
royalty interests, production payments and net profit interests, production
payments and net profit interests, mineral fee interests, and all reversionary,
remainder, carried and contingent interests relating to any of the foregoing and
all other rights therein which are described and/or to which reference may be
made on Exhibit A.

“Operating Equipment” shall mean all Personal Property and fixtures affixed or
situated upon all or any part of the Mortgaged Property, including, without
limitation, all surface or subsurface machinery, equipment, facilities or other
property of whatsoever kind or nature now or hereafter located on any of the
Lands which are useful for the production, treatment, storage or transportation
of oil or gas, including, but not by way of limitation, all oil wells, gas
wells, water wells, injection wells, casing, tubing, rods, pumping units and
engines, Christmas trees, derricks, separators, gun barrels, flow lines, tanks,
gas systems (for gathering, treating and compression), water systems (for
treating, disposal and injection), power plants, poles, lines, transformers,
starters and controllers, machine shops, tools, storage yards and equipment
stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks and shipping facilities.

“Permitted Encumbrances” shall mean with respect to the Mortgaged Property:

 

(a)

Liens securing the obligations;

(b)          minor defects in title which do not secure the payment of money and
otherwise have no material adverse effect on the value or operation of the
subject property, including, without limitation, easements, rights-of-way,
servitudes, permits, surface leases, and other similar rights in respect of
surface operations, and easements for pipelines, streets, alleys, highways,
telephone lines, power lines, railways and other easements and rights-of-way,
on, over or in respect of any of the properties of any Mortgagor that are
customarily granted in the oil and gas industry;

(c)          inchoate statutory or operators’ Liens securing obligations for
labor, services, materials and supplies furnished to Mineral Interests, which
are not more than 60 days delinquent;

(d)          mechanic’s, materialman’s, warehouseman’s, journeyman’s and
carrier’s Liens, and other similar Liens arising by operation of law in the
ordinary course of business, securing obligations which are not more than 60
days delinquent;

(e)          Liens for taxes or assessments not yet due or not yet delinquent,
or, if delinquent, that are being contested in good faith in the normal course
of business by appropriate action;

(f)           lease burdens payable to third parties which are deducted in the
calculation of discounted present value in any reserve report delivered by any
Mortgagor pursuant to the Credit Agreements including, without limitation, any
royalty, overriding royalty, net profits interest, production payment, carried
interest or reversionary working interest; and

 

 

 

4

 

 

 

 


--------------------------------------------------------------------------------



 

 

(g)          Liens, charges and encumbrances upon any Mortgagor’s assets, other
than Proved Mineral Interests, which in the aggregate do not have a value in
excess of $50,000.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, trust, other entity or organization, or any court or
governmental department, commission, board, bureau, agency, or instrumentality
of any nation or of any province, state, commonwealth, nation, territory,
possession, county, parish, or municipality, whether now or hereafter
constituted or existing.

“Personal Property” shall mean that portion of the Mortgaged Property that is
personal property.

“Proved Mineral Interests” shall mean, collectively, Proved Producing Mineral
Interests, Proved Nonproducing Mineral Interests, and Proved Undeveloped Mineral
Interests.

“Proved Nonproducing Mineral Interests” shall mean all Subject Interests which
constitute proved developed nonproducing reserves.

“Proved Producing Mineral Interests” shall mean all Subject Interests which
constitute proved developed producing reserves.

“Proved Undeveloped Mineral Interests” shall mean all Subject Interests which
constitute proved undeveloped reserves.

“Section” shall mean and refer to a section of this Mortgage, unless
specifically indicated otherwise.

“Secured Indebtedness” shall have the meaning stated in Article 3 of this
Mortgage.

“Securities Purchase Agreements” means, collectively, the October 2004
Securities Purchase Agreement and the October 2005 Securities Purchase
Agreement, as each may be amended, modified and supplemented from time to time.

“Subject Interests” shall have the meaning stated in Article 2 of this Mortgage.

“Subsidiary” shall mean, for any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions (including that of a general partner) are at the time directly or
indirectly owned, collectively, by such Person and any Subsidiaries of such
Person. “Subsidiary” shall include Subsidiaries of Subsidiaries (and so on).

“Well Data” shall mean all logs, drilling reports, division orders, transfer
orders, operating agreements, contracts and other agreements, abstracts, title
opinions, files, records, seismic data, memoranda and other information in the
possession or control of any Mortgagor or to which any Mortgagor has access
relating to the Lands and/or any wells located thereon.

 

 

 

5

 

 

 

 


--------------------------------------------------------------------------------



 

 

1.2          Other Terms. Unless otherwise defined or indicated herein, all
terms with their initial letter capitalized shall have the meaning given such
terms in the Securities Purchase Agreements.

ARTICLE II

GRANTING CLAUSE: MORTGAGED PROPERTY

For and in consideration of the sum of $10.00 and other good and valuable
consideration, in hand paid by Mortgagee, the receipt and adequacy of which are
hereby acknowledged and confessed by each Mortgagor, and for and in
consideration of the debt and purposes hereinafter set forth, to secure the full
and complete payment and performance of the Secured Indebtedness and to secure
the performance of the covenants, obligations, agreements and undertakings of
each Mortgagor hereinafter described, Petrol hereby acknowledges, confirms and
agrees that Mortgagee has and shall continue to have a security interest in all
of the Mortgaged Property heretofore granted by Petrol to Mortgagee pursuant to
the Original Mortgage and each Mortgagor has GRANTED, BARGAINED, WARRANTED,
MORTGAGED, ASSIGNED, TRANSFERRED and CONVEYED, and by these presents does GRANT,
BARGAIN, WARRANT, MORTGAGE, ASSIGN, TRANSFER and CONVEY (a) unto Mortgagee and
Mortgagee’s substitutes or successors, and its and their assigns, or (b)
alternatively, with respect to Kansas and any other jurisdiction wherein a
portion of the Mortgaged Property is situated that does not recognize, permit or
require any Mortgagor to mortgage or convey the Mortgaged Property to Mortgagee
for the benefit of Mortgagee, then, with respect to the Mortgaged Property
located in Kansas and such other jurisdiction, unto Mortgagee and Mortgagee’s
successors in title and assigns, with power of sale (to the extent permitted by
applicable law), as herein provided, for the uses and purposes herein set forth,
with warranties and covenants of title only to the extent provided herein and in
the Credit Agreements, all of such Mortgagor’s right, title and interest,
whether now owned or hereafter acquired, in all of the hereinafter described
properties, rights and interests; and, insofar as such properties, rights and
interests consist of equipment, general intangibles, accounts, contract rights,
inventory, goods, chattel paper, instruments, documents, money, fixtures,
asextracted collateral, proceeds and products of collateral or any other
Personal Property of a kind or character defined in or subject to the applicable
provisions of the Code, each Mortgagor hereby grants to Mortgagee a security
interest therein, whether now owned or hereafter acquired, namely:

(a)          all of those certain Oil and Gas Leases and Lands (all such Oil and
Gas Leases and Lands being herein called the “Subject Interests,” as hereinafter
further defined) which are described in Exhibit A and/or to which reference may
be made in Exhibit A and/or which are covered by any of the leases described on
Exhibit A, which Exhibit A is made a part of this Mortgage for all purposes, and
is incorporated herein by reference as fully as if copied at length in the body
of this Mortgage at this point;

(b)          all rights, titles, interests and estates now owned or hereafter
acquired by each Mortgagor in and to (i) any and all properties now or hereafter
pooled or unitized with any of the Subject Interests, and (ii) all presently
existing or future operating agreements and unitization, communitization and
pooling agreements and the units operated thereby to the extent the same relate
to all or any part of the Subject Interests, including, without limitation, all
units formed under or pursuant to any applicable laws (the rights, titles,
interests and estates described in this clause (b) also being included within
the term “Subject Interests” as used herein);

 

 

6

 

 

 

 


--------------------------------------------------------------------------------



 

(c)          all presently existing and future agreements entered into between
each Mortgagor and any third party that provide for the acquisition by such
Mortgagor of any interest in any of the properties or interests specifically
described in Exhibit A or which relate to any of the properties and interests
specifically described in Exhibit A;

(d)          the Hydrocarbons (including inventory) which are in, under, upon,
produced or to be produced from or attributable to the Lands from and after the
Effective Date;

 

(e)

the Accounts and Contract Rights;

 

(f)

the Operating Equipment;

 

(g)

the Well Data;

(h)          the rights and security interests of each Mortgagor held by such
Mortgagor to secure the obligation of the first purchaser to pay the purchase
price of the Hydrocarbons;

(i)           all surface leases, rights-of-way, franchises, easements,
servitudes, licenses, .privileges, tenements, hereditaments and appurtenances
now existing or in the future obtained in connection with any of the aforesaid,
and all other items of value and incident thereto which each Mortgagor may, at
any time, have or be entitled; and

(j)           all and any different and additional rights of any nature, of
value or convenience in the enjoyment, development, operation or production, in
any way, of any property or interest included in any of the foregoing clauses,
and in all revenues, income, rents, issues, profits and other benefits arising
therefrom or from any contract now in existence or hereafter entered into
pertaining thereto, and in all rights and claims accrued or to accrue for the
removal by anyone of Hydrocarbons from, or other act causing damage to, any of
such properties or interests.

All the aforesaid properties, rights and interests, together with any and all
substitutions, replacements, corrections or amendments thereto, or renewals,
extensions or ratifications thereof, or of any instrument relating thereto, and
together with any additions thereto which may be subjected to the Lien of this
Mortgage by means of supplements hereto, being hereinafter called the “Mortgaged
Property”.

Subject, however, to (i) Permitted Encumbrances, and (ii) the condition that
Mortgagee shall not be liable in any respect for the performance of any covenant
or obligation of any Mortgagor with respect to the Mortgaged Property.

TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee and its successors,
legal representatives and assigns, forever, subject to Section 7.3 hereof, to
secure, in each such instance, the payment and performance of the Secured
Indebtedness and the Obligations.

 

 

 

7

 

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

SECURED INDEBTEDNESS

This Mortgage is given to secure the Loans and all of the Obligations under and
as described in the Credit Agreements, including, without limitation:

(a)          interest on all credit outstanding under the Credit Agreements at
the rates provided in the Credit Agreements;

(b)          the Obligations, including, without limitation, the indebtedness
evidenced by the Note;

(c)          payment and performance of any and all present and future
obligations of each Mortgagor according to the terms of any present or future
hedge transaction, including, without limitation, any present or future swap
agreements, cap, floor, collar, exchange transaction, forward agreement or other
exchange or protection agreements relating to any such transaction now existing
or hereafter entered into between any Mortgagor, on the one hand and Mortgagee
on the other hand;

(d)          any sums advanced as expenses or costs incurred by, or on behalf
of, Mortgagee which are made or incurred pursuant to the terms of this Mortgage
or any Credit Agreement, plus interest thereon at the rate set forth in the
applicable Note from the date of advance or expenditure until reimbursed; and

(e)          all other and additional debts, obligations and liabilities of
every kind and character of each Mortgagor now existing or hereafter arising in
connection with any of the Credit Agreements or otherwise (all of the
obligations and indebtedness referred to in this Article 3, and all renewals,
refinancings, extensions and modifications thereof, and all substitutions
therefor, in whole or in part, are herein sometimes referred to as the “Secured
Indebtedness”).

ARTICLE IV

COVENANTS, REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF MORTGAGORS

Each Mortgagor hereby covenants, represents, warrants and agrees that:

4.1          Payment of Indebtedness. Such Mortgagor will duly and punctually
payor cause to be paid when due all of the Secured Indebtedness.

4.2          Warranties. (a) Such Mortgagor, to the extent of the interests
specified in Exhibit A, has good and defensible title, subject to Permitted
Encumbrances, to each property right or interest constituting the Mortgaged
Property, and has a good and legal right to make the grant and conveyance made
in this Mortgage; (b) such Mortgagor’s present Net Revenue Interest in the
Mortgaged Property is not less than that specified in Exhibit A and if no
interest is specified, includes all its interests however specified in and to
the Oil and Gas Leases and Lands described on Exhibit A; and (c) the Mortgaged
Property is free from all Liens other than Permitted Encumbrances. Each
Mortgagor will warrant and forever defend (subject to those Permitted
Encumbrances described in clauses (b) and (f) of the definition of “Permitted
Encumbrances” set

 

 

8

 

 

 

 


--------------------------------------------------------------------------------



 

forth above) the Mortgaged Property unto Mortgagee and Mortgagee’s successors,
legal representatives and assigns, and Mortgagee and Mortgagee’s successors,
legal representatives and assigns, against every Person whomsoever lawfully
claiming the same or any part thereof, and such Mortgagor will maintain and
preserve the Lien hereby created so long as any of the Secured Indebtedness
remains unpaid, except where such failure to comply would not have a Material
Adverse Effect.

4.3          Further Assurances. Each Mortgagor will execute and deliver such
other and further instruments and will do such other and further acts as in the
reasonable discretion of Mortgagee may be necessary or desirable to carry out
more effectively the purposes of this Mortgage, including, without limiting the
generality of the foregoing, (a) prompt correction of any material defect which
may hereafter be discovered in the title to the Mortgaged Property or in the
execution and acknowledgment of this Mortgage, any Note, or any other document
used in connection herewith or at any time delivered to Mortgagee in connection
with any Obligations, and (b) if required by Section 8.1 hereof, prompt
execution and delivery of all division or transfer orders that in the reasonable
discretion of Mortgagee are needed to transfer effectively the assigned proceeds
of production from the Mortgaged Property to Mortgagee.

4.4          Taxes. To the extent and in the manner required by the Credit
Agreements, and to the extent not prohibited by applicable law, each Mortgagor
will promptly pay, or cause to be paid, all taxes legally imposed upon this
Mortgage or upon the Mortgaged Property or upon the interest of Mortgagee
therein, or upon the income, profits, proceeds and other revenues thereof.

4.5          Operation of the Mortgaged Property. So long as the Secured
Indebtedness or any part thereof remains unpaid:

(a)          Each Mortgagor shall maintain and operate the Subject Interests in
a good and workmanlike manner and will observe and comply with all of the terms
and provisions, express or implied, of all Oil and Gas Leases relating to the
Subject Interests so long as such Oil and Gas Leases are capable of producing
Hydrocarbons in paying quantities, except where such failure to comply would not
have a Material Adverse Effect;

(b)          Each Mortgagor shall comply with all contracts and agreements
applicable to or relating to the Mortgaged Property or the production and sale
of Hydrocarbons therefrom, except to the extent a failure to so comply would not
have a Material Adverse Effect;

(c)          Each Mortgagor shall, at all times, maintain, preserve and keep all
Operating Equipment used with respect to the Mortgaged Property in proper
repair, working order and condition, and make all necessary or appropriate
repairs, renewals, replacements, additions and improvements thereto so that the
efficiency of such Operating Equipment shall at all times be properly preserved
and maintained, except where such failure to comply would not have a Material
Adverse Effect; provided that no item of Operating Equipment need be so
repaired, renewed, replaced, added to or improved, if such Mortgagor shall in
good faith determine that such action is not necessary or desirable for the
continued efficient and profitable operation of the Subject Interests;

 

 

 

9

 

 

 

 


--------------------------------------------------------------------------------



 

 

(d)          Each Mortgagor shall cause the Mortgaged Property to be kept free
and clear of all Liens other than Permitted Encumbrances;

(e)          Each Mortgagor shall comply with the terms of the Credit Agreements
with respect to maintenance of insurance. All loss payable clauses or provisions
in said policy or policies shall be endorsed in favor of and made payable to
Mortgagee, as its interest may appear. Mortgagee shall have the right to
collect, and each Mortgagor hereby assigns to Mortgagee, any and all monies that
may become payable under any such policies of insurance by reason of damage,
loss or destruction of any of the Mortgaged Property, and Mortgagee may, at its
election, either apply all or any part of the sums so collected toward payment
of the Secured Indebtedness, whether or not such Secured Indebtedness, or any
portion thereof, is then due and payable, in such manner as Mortgagee may elect,
or release same to Mortgagors; and

(f)           No Mortgagor shall sell, lease, transfer, abandon or otherwise
dispose of any portion of the Mortgaged Property or any of such Mortgagor’s
rights, titles or interests therein or thereto, except as specifically permitted
in the Credit Agreements.

4.6          Recording. Each Mortgagor will promptly and at Mortgagors’ sole
cost and expense, record, register, deposit and file this Mortgage and every
other instrument in addition or supplemental hereto in such offices and places
and at such times and as often as may be necessary to preserve, protect and
renew the Lien hereof as a perfected Lien on real or personal property, as the
case may be, subject only to Permitted Encumbrances, and the rights and remedies
of Mortgagee, and otherwise will do and perform all matters or things necessary
or expedient to be done or observed by reason of any law or regulation of any
state or of the United States or of any other competent authority, for the
purpose of effectively operating, maintaining and preserving the Lien hereof on
the Mortgaged Property.

4.7          Records. Statements and Reports. Each Mortgagor will keep proper
books of record and account in which complete and correct entries will be made
of such Mortgagor’s transactions in accordance with sound accounting principles
consistently applied and will, to the extent required by the Credit Agreements,
furnish or cause to be furnished to Mortgagee (a) all reports required under the
Credit Agreements, and (b) such other information concerning the business and
affairs and financial condition of such Mortgagor as Mortgagee may, from time to
time reasonably request.

4.8          No Government Approvals. Each Mortgagor warrants that no approval
or consent of any Person is necessary to authorize the execution and delivery of
this Mortgage, or any of the other Credit Agreements or the Note, or to
authorize the observance or performance by such Mortgagor of the covenants
herein or therein contained.

4.9          Right of Entry. Each Mortgagor will permit Mortgagee, or the agents
or designated representatives of Mortgagee, to enter upon the Mortgaged
Property, and all parts thereof, for the purposes of investigating and
inspecting the condition and operation thereof.

The representations and warranties set forth in the Credit Agreement are
incorporated herein by reference as if set forth herein, and each such
representation and warranty is true and correct.

 

 

 

10

 

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE V

ADDITIONS TO MORTGAGED PROPERTY

It is understood and agreed that each Mortgagor may periodically subject
additional properties to the Lien of this Mortgage. In the event that additional
properties are to be subjected to the Lien hereof, the parties hereto agree to
execute a supplemental mortgage, satisfactory in form and substance to
Mortgagee, together with any security agreement, financing statement or other
security instrument required by Mortgagee, all in form and substance
satisfactory to Mortgagee and in a sufficient number of executed (and, where
necessary or appropriate, acknowledged) counterparts for recording purposes.
Upon execution of such supplemental mortgage, all additional properties thereby
subjected to the Lien of this Mortgage shall become part of the Mortgaged
Property for all purposes.

ARTICLE VI

ENFORCEMENT OF THE SECURITY

6.1          General Remedies. Upon the occurrence and during the continuance of
an Event of Default, Mortgagee may, or may direct Trustee to do, any one or more
of the following, subject to and in accordance with any applicable provision of
the Credit Agreements, and to any mandatory requirements or limitations of
applicable law then in force:

(a)          exercise all of the rights, remedies, powers and privileges of each
Mortgagor with respect to the Mortgaged Property or any part thereof, give or
withhold all consents required therein which, with respect to the Mortgaged
Property or any part thereof, each Mortgagor would otherwise be entitled to give
or withhold, and perform or attempt to perform any covenants in this Mortgage
which each Mortgagor is obligated to perform; provided that, no payment or
performance by Mortgagee shall constitute a waiver of any Event of Default, and
Mortgagee shall be subrogated to all rights and Liens securing the payment of
any debt, claim, tax or assessment for the payment of which Mortgagee may make
an advance, or which Mortgagee may pay.

(b)          execute and deliver to such Person or Persons as may be designated
by Mortgagee appropriate powers of attorney to act for and on behalf of each
Mortgagor in all transactions with any federal, state or local agency with
respect to any of the Mortgaged Property.

(c)          exercise any and all other rights or remedies granted to Mortgagee
pursuant to the provisions of any of the Credit Agreements and applicable law.

(d)          if any Mortgagor has failed to keep or perform any covenant
whatsoever contained in any Credit Agreement or this Mortgage, Mortgagee may, at
its option, perform or attempt to perform such covenant. Any payment made or
expense incurred in the performance or attempted performance of any such
covenant shall be a part of the Secured Indebtedness, and each Mortgagor
promises, upon demand, to pay to Mortgagee, at the place where the Note is
payable, or at such other place as Mortgagee may direct by written notice, all
sums so advanced or paid by Mortgagee, with interest at the rate set forth in
Section 4.11 of the Note from the date

 

 

11

 

 

 

 


--------------------------------------------------------------------------------



 

when paid or incurred by Mortgagee. No such payment by Mortgagee shall
constitute a waiver of any Event of Default.

(e)          Mortgagee may, at its option, without notice, demand, presentment,
notice of intent to accelerate or of acceleration, or notice of protest, all of
which are hereby expressly waived by each Mortgagor, declare the entire unpaid
balance of the Secured Indebtedness, or any part thereof, immediately due and
payable, and upon such declaration, it shall be immediately due and payable, and
the Liens hereof shall then be subject to foreclosure in accordance with
applicable law.

(f)           Upon the occurrence of an Event of Default, this Mortgage may be
foreclosed as to the Mortgaged Properties, or any part thereof, in any manner
permitted by applicable law.

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. WHERE PERMITTED BY LAW. A
POWER OF SALE MAY ALLOW MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT
WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY ANY MORTGAGOR
UNDER THIS MORTGAGE.

Mortgagee may, and where permitted by law, request Trustee to, and in such event
Trustee is hereby authorized and empowered, and it shall be his or her special
duty, upon such request of Mortgagee, and to the extent permitted by applicable
law, proceed with foreclosure and sell all or any part of the Mortgaged Property
at one or more sales, as an entirety or in parcels, at such place or places and
otherwise in such manner and upon such notice as may be required by applicable
law, or, in the absence of any such requirement, as Trustee or Mortgagee may
deem appropriate, and to make conveyance to the purchaser or purchasers thereof.
Any such sale shall be made to the highest bidder or bidders for cash, at the
courthouse door of the county wherein the Mortgaged Property is situated;
provided that, if the Mortgaged Property is situated in more than one county,
such sale of the Mortgaged Property, or part thereof, may be made in any county
wherein any part of the Mortgaged Property is situated. Such sale shall be made
at public outcry, on the day of any month, during the hours of such day, and
after written notices thereof have been publicly posted in such places and for
such time periods and all Persons entitled to notice thereof have been sent such
notice, all as required by applicable law. If the applicable law in force as of
the Effective Date hereof should hereafter be amended to require a different
notice of sale applicable to sales of property of the nature of the Mortgaged
Property under powers of sale conferred by mortgages or deeds of trust,
Mortgagee may, in its sole discretion, to the extent permitted by applicable
law, give either the notice of sale required by applicable law in effect on the
Effective Date or the notice of sale prescribed by the amended law; and nothing
herein shall be deemed to require Mortgagee to do, and Mortgagee shall not be
required to do, any act other than as required by applicable law in effect at
the time of any such sale. After such sale, Mortgagee shall make to the
purchaser or purchasers thereunder good and sufficient deeds, assignments or
bills of sale in the name of any Mortgagor, conveying or transferring the
Mortgaged Property, or any part thereof, so sold to the purchaser or purchasers
containing such warranties of title as are customarily given, which warranties
shall be binding upon each Mortgagor.

 

 

 

12

 

 

 

 


--------------------------------------------------------------------------------



 

 

Sale of a part of the Mortgaged Property shall not exhaust the power of sale
granted hereby, but sales may be made from time to time until the Secured
Indebtedness is paid and performed in full. It shall not be necessary to have
present or to exhibit at any such sale any of the Personal Property. In addition
to the rights and other powers of sale granted under the preceding provisions of
this Section 6.1(f), if default is made in the payment of any installment of the
Obligations, Mortgagee may, at its option, at once or at any time thereafter
while any matured installment remains unpaid, without declaring the entire
Secured Indebtedness to be due and payable, orally or in writing, enforce, or
direct Trustee to enforce (as provided by applicable law), the Liens created by
this Mortgage and sell the Mortgaged Property subject to such matured
indebtedness and the Liens securing its payment, in the same manner, on the same
terms, at the same place and time and after having given notice in the same
manner, all as provided in the preceding provisions of this Section 6.1(f).
After such sale, Mortgagee or Trustee (as provided by applicable law) shall make
due conveyance to the purchaser or purchasers. Sales made without maturing the
Secured Indebtedness may be made hereunder whenever there is a default in the
payment of any installment of the Secured Indebtedness without exhausting the
power of sale granted hereby and without affecting in any way the power of sale
granted under this Section 6.1(f), the unmatured balance of the Secured
Indebtedness (except as to any proceeds of any sale which Mortgagee may apply as
prepayment of the Secured Indebtedness), or the Liens securing payment of the
Secured Indebtedness. The sale or sales of less than the whole of the Mortgaged
Property shall not exhaust the power of sale herein granted, and Mortgagee or
Trustee (as provided by applicable law) is specifically empowered to make
successive sale or sales under such power until the whole of the Mortgaged
Property shall be sold. It is intended by each of the foregoing provisions of
this Section 6.1(f) that Mortgagee may, and if applicable, Trustee may, after
any request or direction by Mortgagee, sell not only the Subject Interests but
also all other items constituting a part of the Mortgaged Property along with
the Subject Interests, or any part thereof, all as a unit and as a part of a
single sale, or may sell any part of the Mortgaged Property separately from the
remainder of the Mortgaged Property. If the proceeds of such sale or sales of
less than the whole of such Mortgaged Property shall be less than the aggregate
of the Secured Indebtedness and the expense of enforcing the trust created by
this Mortgage, the Liens of this Mortgage shall remain in full force and effect
as to the unsold portion of the Mortgaged Property just as though no sale or
sale of less than the whole of the Mortgaged Property had occurred, but
Mortgagee shall have the right, at its sole election, to sell, or as applicable
request Trustee to sell, less than the whole of the Mortgaged Property. In the
event any questions should be raised as to the regularity or validity of any
sale hereunder, Mortgagee or Trustee (as provided by applicable law) shall have
the right and is hereby authorized to make resale of said property so as to
remove any questions or doubt as to the regularity or validity of the previous
sale, and as many resales may be made as may be appropriate. It is agreed that,
in any deed or deeds given by Mortgagee or Trustee (as provided by applicable
law), any and all statements of fact or other recitals therein made as to the
identity of Mortgagee, or as to the occurrence or existence of any Event of
Default, or as to the request to sell, notice of sale, time, place, terms, and
manner of sale, and receipt, distribution, and application of the money realized
therefrom, or as to the due and proper appointment of a substitute trustee, and,
without being limited by the foregoing, as to any other act or thing having been
duly done by Mortgagee or by Trustee, shall be taken by any Governmental
Authority as prima facie evidence that the said statements or recitals are true
and correct and are without further question to be so accepted, and each
Mortgagor does hereby ratify and confirm any and all acts that Trustee or
Mortgagee may lawfully do in the premises by virtue hereof.

 

 

13

 

 

 

 


--------------------------------------------------------------------------------



 

 In the event of the resignation or death of Trustee, or his or her removal from
his or her county of residence stated on the second page hereof, or his or her
failure, refusal, or inability, for any reason, to make any such sale or to
perform any of the trusts herein declared, or, at the option of Mortgagee,
without cause, Mortgagee may appoint, in writing, a substitute trustee, who
shall thereupon succeed to all the estates, titles, rights, powers, and trusts
herein granted to and vested in Trustee. If Mortgagee is a national banking
association or a corporation, such appointment may be made on behalf of such
Mortgagee by any Person who is then the president, or any vice-president, or the
cashier or secretary, or any other authorized officer or agent of Mortgagee. In
the event of the resignation or death of any such substitute trustee, or his or
her failure, refusal, or inability to make such sale or perform such trusts, or,
at the option of Mortgagee, without cause, Mortgagee may appoint successive
substitute trustees from time to time in the same manner. Wherever herein the
word “Trustee” is used, the same shall mean the Person who is the duly appointed
Trustee or substitute trustee hereunder at the time in question.

(g)          Mortgagee may, or Trustee may upon written request of Mortgagee, in
lieu of or in addition to exercising the power of sale provided for in Section
6.1(f) hereof, proceed by suit or suits, at law or in equity, to enforce the
payment and performance of the Secured Indebtedness in accordance with the terms
hereof, and of the Credit Agreements evidencing it, to foreclose the Liens of
this Mortgage as against all or any part of the Mortgaged Property, and to have
all or any part of the Mortgaged Property sold under the judgment or decree of a
court of competent jurisdiction.

(h)          To the extent permitted by law, upon the acceleration of the
Secured Indebtedness, Mortgagee, as a matter of right and without regard to the
sufficiency of the Mortgaged Property, and without any showing of insolvency,
fraud or mismanagement on the part of any Mortgagor, and without the necessity
of filing any judicial or other proceeding other than the proceeding for
appointment of a receiver, shall be entitled to the appointment of a receiver or
receivers of the Mortgaged Property, or any part thereof, and of the income,
royalties, revenues, bonuses, production payments, delay rentals, benefits,
rents, issues and profits thereof. Each Mortgagor hereby consents to the
appointment of such receiver or receivers and agrees not to oppose any
application therefor by Trustee or Mortgagee.

(i)           Upon the acceleration of the Secured Indebtedness, Mortgagee may
(without notification, if permitted by applicable law) enter upon the Mortgaged
Property, take possession of the Mortgaged Property, and remove the Personal
Property, or any part thereof, with or without judicial process, and, in
connection therewith, without any responsibility or liability on the part of
Mortgagee, take possession of any property located on or in the Mortgaged
Property which is not a part of the Mortgaged Property and hold or store such
property at Mortgagors’ expense. If necessary to obtain the possession provided
for in this Section 6.1(i), Mortgagee or Trustee may undertake any and all
remedies to dispossess any Mortgagor, including, specifically, one or more
actions for forcible entry and detainer, trespass to try title and restitution.

(j)           Mortgagee may require each Mortgagor to assemble any Personal
Property and any other items of the Mortgaged Property, or any part thereof, and
make it available to Mortgagee at a place to be designated by Mortgagee which is
reasonably convenient to such Mortgagor and Mortgagee.

 

 

14

 

 

 

 


--------------------------------------------------------------------------------



 

(k)          Mortgagee may surrender the insurance policies maintained pursuant
to the Credit Agreements, or any part thereof, and receive and apply the
unearned premiums as a credit on the Secured Indebtedness, and, in connection
therewith, each Mortgagor hereby appoints Mortgagee as the agent and
attorney-in-fact for such Mortgagor (with full powers of substitution) to
collect such premiums, which power of attorney shall be deemed to be a power
coupled with an interest and therefore irrevocable until the release of the
Liens evidenced by this Mortgage.

(l)           Mortgagee may retain the Personal Property and any other items of
the Mortgaged Property, or any part thereof, in satisfaction or partial
satisfaction of the Secured Indebtedness whenever the circumstances are such
that Mortgagee is entitled to do so under the Code.

(m)         Mortgagee shall have the right to become the purchaser at any sale
of the Mortgaged Property held by Mortgagee, Trustee or by any court, receiver
or public officer, and Mortgagee shall have the right to credit upon the amount
of the bid made therefor, the amount payable out of the net proceeds of such
sale to Mortgagee. Recitals contained in any conveyance made to any purchaser at
any sale made hereunder shall conclusively establish the truth and accuracy of
the matters therein stated, including, without limiting the generality of the
foregoing, nonpayment of the unpaid principal sum of, interest accrued on, and
fees payable in respect of, the Secured Indebtedness after the same have become
due and payable, and advertisement and conduct of such sale in the manner
provided herein or appointment of any successor Trustee hereunder.

(n)          Mortgagee may buy any Personal Property and any other items of the
Mortgaged Property, or any part thereof, at any private disposition if the
Mortgaged Property or the part thereof being disposed of, is a type customarily
sold in a recognized market or a type which is the subject of widely distributed
standard price quotations.

(o)          Mortgagee shall have and may exercise any and all other rights
which Mortgagee may have under the Code, by virtue of the Credit Agreements,
this Mortgage, at law, in equity or otherwise.

Mortgagee shall have no obligation to do, or refrain from doing, any of the
acts, or to make or refrain from making any payment, referred to in this Section
6.1.

6.2          Foreclosure by Judicial Proceedings. Upon the occurrence of an
Event of Default, Mortgagee may proceed, where permitted by law, by a suit or
suits in equity or at law, whether for a foreclosure hereunder, or for the sale
of the Mortgaged Property, or for the specific performance of any covenant or
agreement herein contained or in aid of the execution of any power herein
granted, or for the appointment of a receiver pending any foreclosure hereunder
or the sale of the Mortgaged Property, or for the enforcement of any other
appropriate legal or equitable remedy.

 

 

 

15

 

 

 

 


--------------------------------------------------------------------------------



 

 

6.3          Receipt to Purchaser. Upon any sale by virtue of judicial
proceedings, the receipt of the officer making such sale under judicial
proceedings shall be sufficient discharge to the purchaser or purchasers at any
sale for his or their purchase money, and such purchaser or purchasers, or his
or their assigns or personal representatives, shall not, after paying such
purchase money and receiving such receipt of such officer therefor, be obligated
to see to the application of such purchase money, or be in any way answerable
for any loss, misapplication or non-application thereof.

6.4          Effect of Sale. Any sale or sales of the Mortgaged Property or
portions thereof where permitted by law shall operate to divest all right,
title, interest, claim and demand whatsoever either at law or in equity, of each
Mortgagor of, in and to the premises and the property sold, and shall be a
perpetual bar, both at law and in equity, against such Mortgagor, and such
Mortgagor’s successors, legal representatives or assigns, and against any and
all Persons claiming or who shall thereafter claim all or any of the property
sold by, through or under such Mortgagor, or such Mortgagor’s successors, legal
representatives and assigns. Nevertheless, each Mortgagor, if requested by
Mortgagee to do so, shall join in the execution and delivery of all proper
conveyances, assignments and transfers of the properties so sold.

6.5          Application of Proceeds. The proceeds of any sale of or other
realization on the Mortgaged Property, or any part thereof, shall be applied by
Mortgagee to the Secured Indebtedness in such order as Mortgagee shall elect.

6.6          Mortgagors’ Waiver of Appraisement, Marshaling, etc.; Rights. Each
Mortgagor agrees, to the full extent that such Mortgagor may lawfully so agree,
that such Mortgagor will not at any time, insist upon or plead or, in any manner
whatsoever, claim the benefit of any stay, extension or redemption law now or
hereafter in force, in order to prevent or hinder the enforcement or foreclosure
of this Mortgage or the absolute sale of the Mortgaged Property or any portion
thereof or the possession thereof by any purchaser at any sale made pursuant to
any provision hereof, or pursuant to the decree of any court of competent
jurisdiction; but each Mortgagor, and all who may claim through or under such
Mortgagor, so far as such Mortgagor or those claiming through or under such
Mortgagor now or hereafter lawfully may, hereby waives the benefit of all such
laws. Each Mortgagor and all who may claim through or under such Mortgagor,
waives, to the extent that such Mortgagor or those claiming through or under
such Mortgagor may lawfully do so, any and all rights of appraisement and any
and all right to have the Mortgaged Property marshaled upon any foreclosure of
the Lien hereof, or sold in inverse order of alienation, and agrees that any
court having jurisdiction to foreclose such Lien may sell the Mortgaged Property
as an entirety. If any law in this Section 6.6 referred to and now in force, of
which any Mortgagor or any Mortgagor’s successor or successors might take
advantage despite the provisions hereof, shall hereafter be repealed or cease to
be in force, such law shall not thereafter be deemed to constitute any part of
the contract herein contained or to preclude the operation or application of the
provisions of this Section 6.6.

6.7          Mineral Leasing Act. Notwithstanding any other provisions of this
Mortgage, any Oil and Gas Leases covered by this Mortgage which are subject to
the Mineral Leasing Act of 1920, as amended, and the regulations promulgated
thereunder, shall not be sold or otherwise disposed of to any party other than
citizens of the United States, or to associations of such citizens or to any
corporation organized under the laws of the United States, or any state or
territory thereof that are qualified to own or control interests in such Oil and
Gas

 

 

16

 

 

 

 


--------------------------------------------------------------------------------



 

 Leases under the provisions of such Mineral Leasing Act and regulations, or to
Persons who may acquire ownership or interest in such Oil and Gas Leases under
the provisions of 30 U.S.C. § 184(g), if applicable, as such Mineral Leasing Act
or regulations are now or may be from time to time in effect.

6.8          Costs and Expenses. All reasonable costs, expenses (including
attorneys’ fees) and payments incurred or made by Mortgagee in protecting and
enforcing its rights hereunder, shall constitute a demand obligation owing by
each Mortgagor to the party incurring such or making such costs, expenses or
payments and shall bear interest at a rate per annum equal to the rate set forth
in Section 4.11 of the Note, all of which shall constitute a portion of the
Secured Indebtedness.

6.9          Operation of the Mortgaged Property by Mortgagee. Upon the
occurrence of an Event of Default that is continuing and the acceleration of the
Secured Indebtedness under any Credit Agreement, and in addition to all other
rights herein conferred on Mortgagee, Mortgagee (or any Person designated by
Mortgagee) shall, to the extent permitted by applicable law, have the right and
power, but not the obligation, to enter upon and take possession of any of the
Mortgaged Property, and to exclude each Mortgagor, and each Mortgagor’s agents
or servants, wholly therefrom, and to hold, use, administer, manage and operate
the same to the extent that any Mortgagor shall be at the time entitled to do
any of such things and in such Mortgagor’s place and stead. Mortgagee (or any
Person designated by Mortgagee) may operate the same without any liability or
duty to any Mortgagor in connection with such operations, except to use ordinary
care in the operation of such Mortgaged Property, and Mortgagee or any Person
designated by Mortgagee shall have the right to collect and receive all
Hydrocarbons produced and sold from the Mortgaged Property, the proceeds of
which shall be applied to the Secured Indebtedness in such order as Mortgagee
shall elect, to make repairs, purchase machinery and equipment, conduct workover
operations, drill additional wells and to exercise every power, right and
privilege of each Mortgagor with respect to the Mortgaged Property. When and if
such expenses of such operation and development (including costs of unsuccessful
workover operations or additional wells) have been paid and the Secured
Indebtedness paid and performed in full, such Mortgaged Property shall, if there
has been no sale or foreclosure thereof, be returned to Mortgagors.

6.10       Additional Waivers. In order to enforce this Mortgage, Mortgagee or
Trustee shall not be obligated (a) to foreclose any other mortgage or deed of
trust covering Mortgaged Property located in another State, seek a deficiency
after any such foreclosure, or otherwise enforce Mortgagee’s rights in any of
the other Mortgaged Property; or (b) to seek an injunction (prohibitive or
mandatory), the appointment of a receiver, an order modifying any stay in any
federal or state bankruptcy, reorganization or other insolvency proceedings
relating to any of the Mortgaged Property or any portion thereof, or any other
extraordinary relief. Each Mortgagor waives, to the fullest extent permitted by
law, any defense such Mortgagor may have to any liability hereunder based on
Mortgagee’s failure or refusal to prosecute, or any lack of diligence or delay
in prosecuting, any action or proceeding to enforce any other mortgage or deed
of trust. If Mortgagee elects to enforce this Mortgage before, or without,
enforcing its rights with respect to any Mortgaged Property covered by any other
Mortgage, each Mortgagor waives, to the fullest extent permitted by law, any
right such Mortgagor may have, whether statutory or otherwise, to set off the
value of any other Mortgaged Property, or any portion thereof,

 

 

17

 

 

 

 


--------------------------------------------------------------------------------



 

against the Secured Indebtedness. If Mortgagee elects to enforce its mortgages
or deeds of trust covering all or any portion of the Mortgaged Property located
in other States, or in conjunction with the enforcement of this Mortgage,
Mortgagee is authorized to purchase all or any part of such other Mortgaged
Property at public or private sale or as otherwise provided by applicable law,
and to credit the purchase price against the Secured Indebtedness in such order
or manner as Mortgagee determines in its sole discretion and to preserve
Mortgagee’s rights and Liens under this Mortgage for any portion of the Secured
Indebtedness that remains unpaid. Each Mortgagor waives to the fullest extent
permitted by applicable law any right to claim or seek any credit against the
Secured Indebtedness in excess of the actual amount bid or received by Mortgagee
in connection with the foreclosure of Mortgagee’s Liens on any of the Mortgaged
Property located in such other States. Each Mortgagor further agrees that
Mortgagee shall not be required (a) to seek or obtain a deficiency judgment in
or pursuant to any action or proceeding to foreclose this Mortgage as a
condition of later enforcing any mortgage or deed of trust covering Mortgaged
Property located in another State, or (b) to seek or obtain a deficiency
judgment in or pursuant to any action or proceeding to foreclose any such other
mortgage or deed of trust as a condition of later enforcing this Mortgage.
Notwithstanding the foregoing, if Mortgagee in good faith believes that it may
be required either to obtain a deficiency judgment to enforce this Mortgage
after enforcement of a mortgage or deed of trust covering Mortgaged Property
located in another State, or to enforce another mortgage or deed of trust after
enforcement of this Mortgage, then each Mortgagor agrees that Mortgagee shall be
entitled to seek and obtain such a deficiency judgment notwithstanding any
contrary or inconsistent provision contained in any Credit Agreement.

ARTICLE VII

MISCELLANEOUS

7.1          Advances by Mortgagee. Each and every covenant herein contained
shall be performed and kept by each Mortgagor solely at Mortgagors’ expense. If
any Mortgagor shall fail to perform or keep any of the covenants of whatsoever
kind or nature contained in this Mortgage, Mortgagee or any receiver appointed
hereunder, may, but shall not be obligated to, make advances to perform the same
on such Mortgagor’s behalf, and each Mortgagor hereby agrees to repay such sums
upon demand plus interest at a rate per annum equal to the default rate of
interest set forth in the Note. No such advance shall be deemed to relieve any
Mortgagor from any Event of Default hereunder.

7.2          Defense of Claims. Mortgagors will notify Mortgagee, in writing,
promptly of the commencement of any legal proceedings of which any Mortgagor has
notice affecting or which could adversely effect the Lien hereof or the status
of or title to the Mortgaged Property, or any material part thereof, and will
take such action, employing attorneys agreeable to Mortgagee, as may be
necessary to preserve such Mortgagor’s or Mortgagee’s rights affected thereby;
and should any Mortgagor fail or refuse to take any such action, Mortgagee may
take such action on behalf and in the name of such Mortgagor and at Mortgagors’
sole cost and expense. Moreover, Mortgagee may take such independent action in
connection therewith as it may, in its sole discretion, deem proper without any
liability or duty to any Mortgagor except to use ordinary care, each Mortgagor
hereby agreeing that all sums advanced or all expenses incurred in such actions
plus interest at a rate per annum equal to the default rate of interest set
forth in the Note, will, on demand, be reimbursed to Mortgagee or any receiver
appointed hereunder.

 

 

18

 

 

 

 


--------------------------------------------------------------------------------



 

7.3          Defeasance. If the Secured Indebtedness shall be paid and
discharged in full, then, and in that case only, this Mortgage shall be null and
void and the interests of each Mortgagor in the Mortgaged Property shall become
wholly clear of the Lien created hereby, and such Lien shall be released in due
course at the cost of Mortgagors. Mortgagee will, at Mortgagors’ sole expense,
execute and deliver to Mortgagors all releases and other instruments reasonably
requested of the Lien created hereunder. Otherwise, this Mortgage shall remain
and continue in full force and effect.

7.4          Renewals, Amendments and Other Security. Renewals, refinancings and
extensions of the Secured Indebtedness may be given at any time and amendments
may be made to this Mortgage, the Credit Agreements and any other agreements
relating to any part of the Secured Indebtedness, and Mortgagee may take or may
hold other security for the Secured Indebtedness. Any amendment of this Mortgage
shall be by written instrument and need be executed only by the party against
whom enforcement of such amendment is asserted. Mortgagee may resort first to
such other security or any part thereof or first to the security herein given or
any part thereof, or from time to time to either or both, even to the partial or
complete abandonment of either security, and such action shall not be a waiver
of any rights conferred by this Mortgage, which shall continue as a first Lien
upon the Mortgaged Property not expressly released until all Secured
Indebtedness secured hereby is fully paid and discharged.

7.5          Instrument and Assignment, etc. This Mortgage shall be deemed to be
and may be, enforced from time to time as an assignment, chattel mortgage,
contract, financing statement, real estate mortgage, pledge or security
agreement, and from time to time as anyone or more thereof; and to the extent
that any particular jurisdiction wherein a portion of the Mortgaged Property is
situated does not recognize or permit any Mortgagor to grant, bargain, sell,
warrant, mortgage, assign, transfer or convey such Mortgagor’s rights, titles
and interests to Mortgagee in the manner herein adopted, then, with respect to
the Mortgaged Property located in such jurisdiction, such Mortgagor does hereby
grant, bargain, sell, warrant, mortgage, assign, transfer and convey unto
Mortgagee, the Mortgaged Property to secure the Secured Indebtedness and the
Obligations of Mortgagors contained herein.

7.6          Limitation on Interest. Regardless of any provision contained in
this Mortgage or any of the Credit Agreements, Mortgagee shall never be entitled
to receive, collect, or apply, as interest on the Loans, any amount in excess of
the Maximum Lawful Rate, and in the event Mortgagee ever receives, collects or
applies as interest any such excess, such amount which would be deemed excessive
interest shall be deemed a partial prepayment of principal and treated hereunder
as such; and if the Loans are paid in full, any remaining excess shall promptly
be paid to Mortgagors. In determining whether or not the interest paid or
payable under any specific contingency exceeds the Maximum Lawful Rate, each
Mortgagor shall, to the extent permitted under applicable law, (a) characterize
any non-principal payment as an expense, fee or premium rather than as interest,
(b) exclude voluntary prepayments and the effect thereof, and (c) amortize,
prorate, allocate and spread, in equal parts, the total amount of the interest
throughout the entire contemplated term of the Note, so that the interest rate
is the Maximum Lawful Rate throughout the entire term of the Note; provided,
however, that if the unpaid

 

 

19

 

 

 

 


--------------------------------------------------------------------------------



 

principal balance thereof is paid and performed in full prior to the end of the
full contemplated term thereof, and if the interest received for the actual
period of existence thereof exceeds the Maximum Lawful Rate, Mortgagee shall
refund to Mortgagors the amount of such excess and, in such event, Mortgagee
shall not be subject to any penalties provided by any laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum
Lawful Rate.

7.7          Unenforceable or Inapplicable Provisions. If any provision of this
Mortgage or in any of the Credit Agreements is invalid or unenforceable in any
jurisdiction, the other provisions hereof or of any of the Credit Agreements
shall remain in full force and effect in such jurisdiction, and the remaining
provisions hereof shall be liberally construed in favor of Mortgagee in order to
effectuate the provisions hereof, and the invalidity of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of any such
provision in any other jurisdiction. Any reference herein contained to statutes
or laws of a state in which no part of the Mortgaged Property is situated shall
be deemed inapplicable to, and not used in, the interpretation hereof.

7.8          Rights Cumulative. Each and every right, power and remedy herein
given to Mortgagee shall be cumulative and not exclusive; and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and so often and in such order as may be
deemed expedient by Mortgagee and the exercise, or the beginning of the
exercise, of any such right, power or remedy shall not be deemed a waiver of the
right to exercise, at the same time and thereafter, any other right, power or
remedy. No delay or omission by Mortgagee in the exercise of any right, power or
remedy shall impair any such right, power or remedy or operate as a waiver
thereof or of any other right, power or remedy then or thereafter existing.

7.9          Waiver by Mortgagee. Any and all covenants in this Mortgage may,
from time to time, by instrument in writing signed by Mortgagee be waived to
such extent and in such manner as Mortgagee may desire, but no such waiver shall
ever affect or impair Mortgagee’s rights and remedies or Liens hereunder, except
to the extent specifically stated in such written instrument.

7.10       Successors and Assigns. This Mortgage is binding upon each Mortgagor,
and such Mortgagor’s heirs, devisees, successors, personal and legal
representatives and assigns, and shall inure to the benefit of Mortgagee and
Trustee, and their successors, legal representatives and assigns, and the
provisions hereof shall likewise be covenants running with the Lands.

7.11       Article and Section Headings. The article and section headings in
this Mortgage are inserted for convenience and shall not be considered a part of
this Mortgage or used in its interpretation.

7.12       Counterparts. This Mortgage may be executed in any number of
counterparts, each of which shall for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation in any
particular county or parish, counterpart portions of Exhibit A which describe
properties situated in counties or parishes other than the county or parish in
which such counterpart is to be recorded may be omitted.

 

 

 

20

 

 

 

 


--------------------------------------------------------------------------------



 

 

7.13       Special Filing as Financing Statements. This Mortgage shall likewise
be a security agreement and a financing statement by virtue of each Mortgagor,
as debtor, granting to Mortgagee, its successors, legal representatives and
assigns, as secured party, a security interest in all personal property,
as-extracted collateral, fixtures, accounts, contract rights, general
intangibles, inventory, goods, chattel paper, instruments, documents and money
described or referred to in granting clauses (a) through (j) of Article 2 hereof
and all proceeds and products from the sale, lease or other disposition of the
Mortgaged Property or any part thereof. The addresses shown in Section 7.14
hereof are the addresses of Mortgagors and Mortgagee and information concerning
the security interest may be obtained from Mortgagee at its address. Without in
any manner limiting the generality of any of the foregoing provisions hereof:
(a) some portion of the goods described or to which reference is made herein are
or are to become fixtures on the Lands described or to which reference is made
herein; (b) the minerals and the like (including oil and gas) included in the
Mortgaged Property and the accounts resulting from the sale thereof will be
financed at the wellhead(s) or minehead(s) of the well(s) or mine(s) located on
the Lands described or to which reference is made herein; and (c) this Mortgage
is to be filed of record, among other places, in the real estate records of each
county or parish in which the Lands, or any part thereof, are situated, as a
financing statement, but the failure to do so will not otherwise affect the
validity or enforceability of this Mortgage. Each Mortgagor authorizes Mortgagee
to file such amendments to this Mortgage, financing statements and amendments
thereto, and continuation statements, as Mortgagee deems reasonable or necessary
to perfect and maintain the perfection of the Liens granted herein, including
such Liens with respect to any additions to the Mortgaged Property as provided
in Article 5.

7.14       Notices. Whenever this Mortgage requires or permits any consent,
approval, notice, request or demand from one party to another, such consent,
approval, notice or demand shall, unless otherwise required under applicable
law, be given in accordance with the provisions of the Credit Agreements,
addressed to the party to be notified at the address stated below (or such other
address as may have been designated in accordance with the provisions of the
Credit Agreements):

 

MORTGAGORS-DEBTORS

MORTGAGEE-SECURED PARTY

Petrol Oil and Gas, Inc.
3161 E. Warm Springs Road
Suite 300
Las Vegas, Nevada 89120
Attention:     Chief Financial Officer
Facsimile:    702-434-7594

Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
PO Box 309 G.T.
Ugland House, South Church Street, George Town
Grand Cayman, Cayman Islands
Facsimile:      345-949-8080

 

 

 

 

21

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

with a copy to:

with copies to:

Stoecklein Law Group
402 W. Broadway, Suite 400
San Diego, California 92101
Attention:     Donald J. Stoecklein
Facsimile:    619-595-4883

John E. Tucker, Esq.
825 Third Avenue, 14th Floor
New York, New York 10022
Facsimile:      212-541-4434

 

Scott J. Giordano, Esq.
Loeb & Loeb, LLP
345 Park Avenue
New York, New York 10154
Facsimile        212-407-4990

7.15       GOVERNING LAW. THIS MORTGAGE, THE NOTE AND THE CREDIT AGREEMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
KANSAS AND THE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT TO THE EXTENT THAT
THE LAWS OF ANY STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED NECESSARILY
GOVERNS THE VALIDITY, PERFECTION, PRIORITY AND ENFORCEABILITY OF, AND THE
EXERCISE OF ANY REMEDIES WITH RESPECT TO, ANY LIEN INTENDED TO BE CREATED HEREBY
ON THE MORTGAGED PROPERTY LOCATED IN SUCH STATE.

7.16       Future Advances: Maximum Secured Amount. This Mortgage covers not
only the proceeds of the Loan, but all advances hereafter made by Mortgagee to
or for the benefit of any Mortgagor (the “Future Advances”), including, without
limitation, any amounts advanced by Mortgagee in satisfying, on any Mortgagor’s
behalf, any of such Mortgagor’s Obligations, and any advances made in accordance
herewith by Mortgagee to protect its security, and any other advances by
Mortgagee. The maximum amount secured hereby may be advanced and repaid, and
again advanced and repaid from time to time, in Mortgagee’ sole and absolute
discretion, and this Mortgage shall become enforceable upon recording and shall
have priority over all other parties whose rights arose after the recording
hereof, with respect to all funds advanced by Mortgagee to any Mortgagor,
regardless of whether such funds were advanced before or after the arising of
such other party’s rights. Nothing herein shall be interpreted as requiring
Mortgagee to make any Future Advances hereunder. The maximum principal amount
secured by this Mortgage at any one time shall be $18,000,000.

7.17       Recording. Executed original counterparts of this Mortgage are to be
filed for record in the records of the jurisdictions wherein the Mortgaged
Property is situated, and shall have annexed thereto as Exhibit A, only the
portions or divisions containing specific descriptions of the Mortgaged Property
relating to the Lands located in such jurisdictions. Whenever a recorded
counterpart of this Mortgage contains specific descriptions which are less than
all of the descriptions contained in any full counterpart lodged with Mortgagee,
the omitted descriptions are hereby included by reference in such recorded
counterpart as if each recorded counterpart conformed to any full counterpart
lodged with Mortgagee.

 

 

 

22

 

 

 

 


--------------------------------------------------------------------------------



 

 

7.18       No Paraphed Note. Each Mortgagor acknowledges that no promissory note
or other instrument has been presented to the undersigned notary public(s) to be
paraphed for identification herewith.

ARTICLE VIII

ASSIGNMENT OF PRODUCTION

8.1          Assignment. For the purpose of further securing the Secured
Indebtedness and the performance of each Mortgagor’s covenants hereunder, each
Mortgagor does hereby TRANSFER, ASSIGN, AND CONVEY unto Mortgagee any and all of
the interests of such Mortgagor in and to the Hydrocarbons that may be produced
from, or attributable to, the Mortgaged Property on and after the Effective
Date, together with the proceeds of the sale thereof and attributable thereto.
This assignment is made upon the following terms and conditions: (a) pipeline
companies and others purchasing the oil, gas, minerals and other substances
listed above produced and to be produced from said property are hereby
authorized and directed to pay directly to Mortgagee the interests of each
Mortgagor in and to the proceeds of the sale of the oil, gas, minerals and other
substances listed above produced, to be produced and attributable to said
property, and to continue such payments until they have been furnished with a
release hereof executed in writing by Mortgagee, and the receipt of Mortgagee
for monies so paid to it shall be a full and complete release, discharge and
acquittance to any such pipeline company or other purchaser, to the extent of
all amounts so paid, (b) Mortgagee is hereby authorized to receive and collect
the proceeds of the sale of the oil, gas, minerals and other substances listed
above assigned to it hereunder, and to apply the funds so received first toward
the payment of the expenses, if any, incurred in the collection thereof, then in
such order as Mortgagee shall determine toward the payment of the Secured
Indebtedness, any balance remaining after the full and final payment of the
Secured Indebtedness to be held subject to the order of Mortgagors, (c)
Mortgagee shall have the right, at its sole option, at any time, and from time
to time, to release to, or on the order of, any Mortgagor all or any portion of
the funds assigned to Mortgagee hereunder, and no such releases shall affect or
impair the Lien of this Mortgage or the validity and effect of the assignment
contained in this Article 8, (d) Mortgagee shall never be under any obligation
to enforce the collection of the funds assigned to it hereunder, nor shall it
ever be liable for failure to exercise diligence in the collection of such
funds, but it shall only be accountable for the sums that it shall actually
receive, (e) each Mortgagor covenants to cause all pipeline companies or other
purchasers of the oil, gas, minerals and other substances listed above produced
from and attributable to said property, to pay promptly to Mortgagee, at the
office of Mortgagee at the address of Mortgagee stated above, the interests of
such Mortgagor in and to the proceeds of the sale thereof, and (f) upon the full
and final payment of the Secured Indebtedness, Mortgagee, at the request of
Mortgagors, and at Mortgagors’ sole cost and expense, shall execute and deliver
to Mortgagors a reassignment hereof, without recourse, representations or
warranties. Notwithstanding the foregoing provisions of this Section 8.1, so
long as no Event of Default has occurred and shall be continuing, each Mortgagor
may continue to receive from the purchasers of production, all such Hydrocarbons
and proceeds of the sale thereof, subject, however, to the Liens created under
this Mortgage. If an Event of Default has occurred and is continuing, Mortgagee
may exercise all rights and remedies granted hereunder, including, without
limitation, the right to obtain possession of all Hydrocarbons and proceeds of
the sale thereof then held by any Mortgagor or to receive directly from the
purchasers all other Hydrocarbons and proceeds of the sale thereof.

 

 

 

23

 

 

 

 


--------------------------------------------------------------------------------



 

 

8.2          Power of Attorney. In consideration of the Loans evidenced by the
Note, each Mortgagor hereby designates and appoints Mortgagee as such
Mortgagor’s true and lawful agent and attorney-in-fact (with full power of
substitution, either generally or for such limited periods or purposes as
Mortgagee may, from time to time, prescribe), with full power and authority, for
and on behalf and in the name of such Mortgagor, upon the occurrence of an Event
of Default that is continuing, to execute, acknowledge and deliver all such
division orders, transfer orders, certificates and any and all other documents
of every nature as may, from time to time, be necessary or proper to effectuate
the intent and purpose of the assignment contained in Section 8.1 hereof. Each
Mortgagor shall be bound thereby as fully and effectively as if such Mortgagor
had personally executed, acknowledged and delivered any such division order,
transfer order, certificate or other documents. The powers and authorities
herein conferred on Mortgagee may be exercised by any authorized officer or
director of Mortgagee. The power of attorney conferred by this Section 8.2 is
granted for a valuable consideration and hence is coupled with an interest and
is irrevocable so long as the Secured. Indebtedness, or any part thereof, shall
remain unpaid. All Persons dealing with Mortgagee, any officer or director
thereof above designated or any substitute thereof, shall be fully protected in
treating the powers and authorizations conferred by this Section 8.2 as
continuing in full force and effect until advised by Mortgagee that all of the
Secured Indebtedness is fully and finally paid.

8.3          Amendment and Restatement. As of the date of this Mortgage, the
terms, conditions, covenants, agreements, representations and warranties
contained in the Original Mortgage shall be deemed amended and restated in their
entirety as set forth in this Mortgage and the Original Mortgage shall be
consolidated with an into and superseded by this Mortgage; provided, however,
that nothing contained in this Mortgage shall impair, limit or affect the liens
or security interests heretofore granted, pledged and/or assigned to Mortgagee
as security for the Secured Indebtedness under the Original Mortgage.

[Signature Page to Follow]

 

 

 

24

 

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, each Mortgagor, acting by and through its duly authorized
officer has executed this Mortgage on the date of its acknowledgment.

PETROL OIL AND GAS, INC.

 

BY:/s/                                                   

NAME: Paul Branagan

ITS: President

The address of Petrol is:

3161 E. Warm Springs Road

Suite 300

Las Vegas, Nevada 89120

NEODESHA PIPELINE, INC.

 

BY:/s/                                                   

NAME: Paul Branagan

ITS: President

The address of Neodesha is:

3161 E. Warm Springs Road

Suite 300

Las Vegas, Nevada 89120

COAL CREEK PIPELINE, INC.

 

BY:/s/                                                   

NAME: Paul Branagan

ITS: President

The address of Coal Creek is:

3161 E. Warm Springs Road

Suite 300

Las Vegas, Nevada 89120

This Mortgage was prepared by, and recorded counterparts should be returned to:

Scott Giordano, Esq.

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

 

 

 

25

 

 

 

 


--------------------------------------------------------------------------------



 

 

STATE OF _____________, COUNTY OF _____________, ss:

 

This instrument was acknowledged before me on _______________ by Paul Branagan,
President of each of Petrol Oil and Gas, Inc., Neodesha Pipeline, Inc. and Coal
Creek Pipeline, Inc.

(SEAL)

_____________________________

Printed Name:

My commission expires:

 

 

 

26

 

 

 

 

 

 